Exhibit 10.2

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made and entered into on
January 2, 2007, by and between BRE Properties, Inc., a Maryland corporation
(the “Company”), and Kerry Fanwick, an individual (“Executive”) and memorializes
the terms and conditions of Executive’s employment by the Company from and after
February 1, 2007 (the “Effective Date”).

AGREEMENT

In consideration of the mutual covenants set forth in this Agreement, the
parties agree as follows:

1. Term. Executive shall be employed at will by the Company commencing on the
Effective Date and continuing thereafter until terminated (the “Term”).
Executive’s at-will status means that the Executive may terminate his employment
at any time, with or without reason, subject only to the notice provisions set
forth in Sections 7.1 and 8.2(b), and that the Company may terminate Executive
at any time, with or without reason, subject only to the notice provision in
Section 7.3. The Compensation Upon Termination provisions in Section 8 do not
alter Executive’s at-will status.

2. Duties. The Company shall employ Executive as its Senior Vice President,
General Counsel and Corporate Secretary. The Chief Executive Officer (“CEO”)
shall direct and supervise the employment of Executive and shall determine the
powers and duties incident to the position of Senior Vice President, General
Counsel and Corporate Secretary. Executive shall perform his duties as Senior
Vice President, General Counsel and Corporate Secretary faithfully, diligently
and to the best of his ability and devote his full business time and best
efforts to the Company. Executive shall not, except for incidental management of
his personal financial affairs, engage in any other business, nor shall he serve
in any position with or as a consultant or adviser to any other corporation or
entity (including as a member of such entity’s board of directors or similar
governing or advising body), without the prior written consent of the Board of
Directors (“Board”).

3. Compensation. During the Term, Executive shall be entitled to receive
compensation in accordance with this Section 3.

3.1 Base Salary. Executive shall receive an annual base salary (“Base Salary”)
of $250,000 commencing as of February 1, 2007. The Board, in its discretion, may
review the Base Salary periodically and adjust the Base Salary in its sole
discretion based on relevant circumstances. The Base Salary shall be payable by
the Company to Executive in equal installments on the dates payments of salary
are regularly made by the Company to its executive employees subject to all
required tax withholdings.

3.2 Annual Bonus. In addition to the Base Salary, Executive shall be eligible to
receive an annual incentive bonus (the “Annual Bonus”) targeted at 75% of Base
Salary (the “Target Bonus”) for the achievement of the management by objective
criteria established by the Compensation Committee of the Board (the
“Committee”) in its sole discretion (the “MBO Criteria”). It is anticipated
that, for any given year, the amount of the Annual Bonus could range from 0% of
Base Salary (in the event of a failure to achieve any of the MBO Criteria), to
75% of



--------------------------------------------------------------------------------

Base Salary (in the event of achievement of the MBO Criteria), to between 75%
and 150% (in the event that a substantial number of the MBO Criteria are
significantly exceeded). The determination of whether Executive has achieved or
significantly exceeded the MBO Criteria shall be in the Committee’s sole
discretion. The Committee may in its discretion determine that the MBO Criteria
on balance as a whole have been met notwithstanding the fact that certain of the
MBO Criteria may not have been met if other MBO Criteria are exceeded. Except as
otherwise specified in this Agreement, Executive shall earn the Annual Bonus
only at the end of each of the Company’s fiscal years during the Term. The
Annual Bonus, if earned, shall be paid within 90 days after the end of each
fiscal year.

3.3 Long-Term Incentive Awards. During the Term, Executive shall be eligible to
receive long-term incentive awards at the sole discretion of the Board. It is
contemplated that such awards will take into account financial, operating, and
other results achieved as well as future long-term performance goals. Such
awards may be in the form of options, restricted shares which vest over time or
upon satisfaction of performance metrics, SARs, stock grants, or any other form
of long-term compensation, as determined by the Board in its sole discretion.

4. Life Insurance. During the Term, the Company agrees to pay the premiums on a
term life insurance policy covering and for the benefit of Executive with a face
amount equal to 100% of the Base Salary.

5. Benefits. During the Term, Executive shall be entitled to receive such other
benefits and to participate in such benefit plans as are generally provided by
the Company to its executive employees, including parking and profit sharing and
insurance plans. Executive shall be entitled to three weeks vacation for each
calendar year which shall accrue in accordance with the Company’s standard
policies and procedures.

6. Expenses. The Company shall pay or reimburse Executive for all reasonable
travel and other expenses incurred by Executive in performing his duties as
Senior Vice President, General Counsel and Corporate Secretary of the Company in
accordance with the Company’s standard policies and procedures.

7. Termination of Agreement. The date that Executive’s employment and this
Agreement is terminated is referred to in this Agreement as the “Termination
Date.”

7.1 Termination Due to Death or Disability; Voluntary Termination. If at any
time during the Term, Executive shall die, suffer any Disability (as defined
below), or voluntarily terminate his employment with the Company, then, in any
such event, this Agreement shall automatically terminate on the date of death,
upon any Disability or of the Executive’s voluntary termination, as the case may
be. As used in this Agreement, the term “Disability” shall mean the inability of
Executive to perform his duties for one hundred eighty (180) consecutive days or
for one hundred eighty (180) days in any twelve month period because of physical
or mental illness or incapacity as determined by the Board. If Executive shall
voluntarily terminate his employment with the Company, Executive shall provide
the Company with at least 30-days’ prior written notice of such termination,
which notice period the Company may elect to shorten.

 

2



--------------------------------------------------------------------------------

7.2 Termination by the Company for Good Cause. During the term, the Company may
terminate this Agreement and Executive’s employment at any time for Good Cause.
In such event, this Agreement shall terminate on such date as shall be specified
in writing by the Company. As used in this Agreement, the term “Good Cause”
shall mean (i) any act or omission of gross negligence, willful misconduct,
dishonesty, or fraud by Executive in the performance of his duties hereunder or
in material violation of the Company’s employment policies and practices,
(ii) the material failure or refusal of Executive to timely perform the duties
or to render the services reasonably assigned to him from time to time by the
Board (other than failures to perform duties or render services substantially
due to circumstances beyond the control of Executive, including force majeure
events), (iv) Executive’s conviction of or plea of nolo contendere to a crime
which has or reasonably would be expected to have a material adverse impact on
his ability to perform his duties as Senior Vice President, General Counsel and
Corporate Secretary of the Company, including any crime involving dishonesty or
moral turpitude or (iv) the material breach by Executive of this Agreement or
the material breach of Executive’s fiduciary duty or duty of trust to the
Company as reasonably determined by the Company.

7.3 Termination by the Company Other Than for Good Cause. During the Term, the
Company may terminate this Agreement and Executive’s employment for any reason
other than for Good Cause with at least 30-days’ prior written notice.

7.4 Termination by the Company Incident to a Change in Control. Any termination
of this Agreement and the Executive’s employment by the Company for any reason
other than Good Cause, death, or Disability before a Change in Control (which
Change in fact subsequently occurs), but after (a) the Company enters into an
agreement, the consummation of which would result in the occurrence of a Change
in Control, or (b) the Company or any Person publicly announces an intention to
take or to consider taking actions which, if consummated, would constitute a
Change in Control shall be deemed conditioned on a Change in Control for
purposes of 8.2(c) below.

8. Compensation upon Termination.

8.1 Termination Other Than in Connection With a Change in Control.

(a) In the event of termination of this Agreement and Executive’s employment
pursuant to Section 7.1 or 7.2, the Company shall not be obligated, from and
after the Termination Date, to provide to Executive, and Executive shall not be
entitled to receive from the Company, any compensation (including any payments
of Base Salary, Annual Bonus, or other awards) or other benefits; except that if
termination pursuant to Section 7.1 is due to death or Disability, Executive or
his estate shall receive, within 90 days after the close of the fiscal year in
which the death or Disability occurred, a lump-sum payment equal to the
estimated Annual Bonus that Executive would have earned for the fiscal year in
question (based on actual performance relative to MBO Criteria for the fiscal
year and Executive’s contribution, in each case up to the date of death or
Disability), calculated on a pro-rated basis to the Termination Date. In
addition, Executive shall be entitled to the vesting benefits set forth in any
performance stock award agreement or other equity award agreement whether now in
existence or entered into during the term of this Agreement.

 

3



--------------------------------------------------------------------------------

(b) In the event of termination of this Agreement and Executive’s employment
pursuant to Section 7.3, the Company shall provide Executive with the following
compensation within 15 days after the Company’s receipt of the release of
Executive described in Section 8.1(c):

(i) Executive shall be entitled to a lump-sum payment equal to the estimated
Annual Bonus that Executive would have earned for the fiscal year in question
(based on actual performance relative to MBO Criteria for the fiscal year and
Executive’s contribution, in each case up to the date of termination, calculated
on a pro-rated basis to the Termination Date.

(ii) Executive shall be entitled to receive a lump-sum payment from the Company
equal to the sum of: (1) his final Base Salary and (2) the average of the Annual
Bonuses awarded to Executive for the two fiscal years prior to the year in which
Executive terminates. If Executive terminates before having been employed for
two full fiscal years, then the lump sum payment shall be equal to: (1) the sum
of his final Base Salary and his Target Bonus if he terminates before his first
full fiscal year of employment; or (2) the sum of his final Base Salary and the
amount of the Annual Bonus awarded in the immediately preceding year if he
terminates after his first full fiscal year of employment but before the end of
his second full fiscal year of employment; and

(iii) Executive shall be entitled to the vesting benefits set forth in any
performance stock award agreement or other equity award agreement whether now in
existence or entered into during the term of this Agreement.

(c) Executive’s right to receive any of the payments or other compensation to be
made to Executive pursuant to this Section 8.1 shall be contingent on Executive
providing the Company a full and complete release of all known and unknown
claims against the Company and its representatives in the form set forth on
Exhibit A to this Agreement.

8.2 Termination Following a Change in Control.

(a) If within 12 months after the effective date of a Change in Control (as
defined below) this Agreement and Executive’s employment is terminated due to
Executive’s death or Disability, then Executive or his estate shall receive,
within 90 days after the close of the fiscal year in which the death or
Disability occurred, a lump-sum payment equal to the average annualized Annual
Bonus that Executive received during the Term pro-rated based on the number of
days between the effective date of the Change in Control and the date of death
or Disability. If the date of Death or Disability is before the Executive has
been employed for one full fiscal year, then the lump-sum payment shall be equal
to his Target Bonus pro-rated based on the number of days between the effective
date of the Change in Control and the date of Death or Disability. In addition,
(i) Executive shall be entitled to a lump-sum payment equal to the estimated
Annual Bonus that Executive would have earned for the fiscal year in question
(based on actual performance relative to MBO Criteria for the fiscal year and
Executive’s contribution, in each case up to the date of termination),
calculated on a pro-rated basis to the Termination Date; and (ii) Executive
shall be entitled to the vesting benefits set forth in any performance stock
award agreement or other equity award agreement whether now in existence or
entered into during the term of this Agreement.

 

4



--------------------------------------------------------------------------------

(b) If within 12 months after the effective date of a Change in Control,
Executive terminates his employment with the Continuing Employer without Good
Reason (as defined below), then Executive shall receive the amounts set forth in
Section 8.2(a) and, provided if Executive gives the Company not less than
90-days’ prior written notice of such voluntary termination and uses his
reasonable efforts to assist the Company with the necessary transition during
the period between the notice of termination and the termination itself, then
the Company shall pay Executive, within 15 days after the Company’s receipt from
Executive of the release described in Section 8.2(g), a lump-sum payment from
the Company equal to: (i) if Executive resigns after having been employed
through two full fiscal years, the sum of his final Base Salary and the average
Annual Bonus awarded in the prior two years; (ii) if Executive resigns after
having been employed more then one but less than two full fiscal years, the sum
of his final Base Salary and the Annual Bonus he was awarded in the immediately
preceding year; or (iii) if the Executive resigns before having been employed
through one full fiscal year, the sum of his final Base Salary and his Target
Bonus. As used in this Agreement, the term “Good Reason” means (i) a material
reduction in Executive’s target pay, duties, responsibilities, or authority of
Executive immediately prior to such Change in Control, without Executive’s
consent, or (ii) the relocation of Executive, without Executive’s consent, to a
location more than 50 miles from the Executive’s work location as of the
Termination Date, provided in each case that, within 20 business days of the
event set forth in (i) or (ii), Executive presents the Company or the Continuing
Employer, as the case may be, with at least 30-days’ prior written notice of his
termination of employment stating that such termination was for a reason set
forth in (i) or (ii) and the Company or the Continuing Employer, as the case may
be, did not cure such material reduction or relocation within 10 business days
thereafter.

(c) If within 12 months after the effective date of a Change in Control,
Executive terminates his employment with the Continuing Employer for Good Reason
or the Continuing Employer terminates this Agreement and Executive’s employment
without Good Cause, then the Continuing Employer shall provide Executive with
the following compensation within 15 days after the Company’s receipt from
Executive of the release described in Section 8.2(g):

(i) In the event of a termination after the execution date of this Agreement,
the Continuing Employer shall pay Executive a lump-sum payment equal to the
estimated Annual Bonus that Executive would have earned for the fiscal year in
question (based on actual performance relative to MBO Criteria for the fiscal
year and Executive’s contribution, in each case up to the date of termination),
calculated on a pro-rated basis to the Termination Date;

(ii) the Continuing Employer shall pay Executive a lump-sum payment equal to:
(a) if the termination occurs after Executive has been employed through two full
fiscal years, two times the sum of his final Base Salary and the average of the
Annual Bonuses awarded to Executive for the two fiscal years prior to the year
in which Executive terminates; (b) if the termination occurs after Executive has
been employed more then one but less than two full fiscal years, two times the
sum of his final Base Salary and the Annual Bonus he was awarded in the
immediately preceding year; or (c) if the termination occurs before Executive
has been employed through one full fiscal year, two times the sum of his final
Base Salary and his Target Bonus;

 

5



--------------------------------------------------------------------------------

(iii) all restrictions (except applicable federal and state securities law) on
any restricted shares or share equivalents (including, but not limited to, stock
units or performance units) of Common Stock, other securities of the Continuing
Employer or, if such shares of Common Stock or other securities shall have been
exchanged or converted into the right to receive other securities, cash or
property, such other securities, cash or property received upon such exchange or
conversion, including restrictions which lapse with the passage of time or the
satisfaction of performance criteria, to the extent there are any, would lapse
and be eliminated and such securities, cash or property would be unrestricted
(except with respect to restrictions imposed by applicable federal and state
securities law);

(iv) all options to purchase shares of Common Stock or other securities of the
Continuing Employer that are subject to vesting shall become fully vested and
exercisable for a period of three months after the date of termination; and

(d) For purposes of this Agreement, the term “Continuing Employer” means (A) the
Company, (B) an affiliate of the Company (as such term is defined in the
Exchange Act) or (C) such entity that the Company has merged or consolidated
with or an affiliate (as such term is defined in the Exchange Act) of such
entity that employs Executive immediately after or in connection with such
Change in Control.

(e) For purposes of this Agreement, a “Change in Control” shall be deemed to
have occurred when any of the following events occur:

(i) the consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent, directly or indirectly, either by remaining outstanding
or by being converted into voting securities of the surviving entity, more than
fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity thereof outstanding
immediately after such merger or consolidation; or

(ii) any sale of substantially all of the assets of the Company, or any
liquidation or dissolution of the Company, other than as part of a transaction
or series of transactions immediately after which the beneficial holders of the
voting securities of the Company outstanding immediately prior thereto hold,
directly or indirectly, more than fifty percent (50%) of the total voting power
represented by the voting securities of any acquirer or successor corporation or
entity; or

(iii) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”), as in effect on the
Effective Date, (a “Person”)) acquiring “beneficial ownership” (as defined in
Rule 13d-3 under the Exchange Act), of securities of the Company representing
50% or more of the combined voting power of the Company’s then outstanding
voting securities; or

 

6



--------------------------------------------------------------------------------

(iv) a change in the Board that is the result of a proxy solicitation(s) or
other action(s) to influence voting at a shareholders’ meeting of the Company
(other than by voting one’s own stock) by a Person or group of Persons who has
Beneficial Ownership of 5% or more of the combined voting power of the
securities of the Company and which causes the Continuing Directors (as defined
below) to cease to constitute a majority of the Board; provided, however, that
none of the events described in (i) through (iv) of this Section 8.2(e) shall be
deemed to be a Change in Control if the event(s) or election(s) causing such
change shall have been approved specifically for purposes of this Agreement by
the affirmative vote of at, least a majority of the members of the Continuing
Directors. For these purposes, a “Continuing Director” shall mean a member of
the Board (A) who is a member of the Board on the Effective Date, or (B) who
subsequently becomes a member of the Board and who either (x) is appointed or
recommended for election with the affirmative vote of a majority of the
Directors then in office who are Directors on the Effective Date, or (y) is
appointed or recommended for election with the affirmative vote of a majority of
the Directors then in office who are described in clauses (A) and (B) (including
clause (B)(y)), as applicable.

(f) In the event that the benefits provided for in the Agreement, when
aggregated with any other payments or benefits received by Executive (the
“Aggregate Benefits”), would (i) constitute “parachute payments” within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), and (ii) would be subject to the excise tax imposed by Section 4999 of
the Code (the “Excise Tax”), then Executive’s Aggregate Benefits will be either:
(a) delivered in full, or (b) delivered as to such lesser extent as would result
in no portion of such Aggregate Benefits being subject to the Excise Tax,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by
Executive on an after-tax basis of the greatest amount of Aggregate Benefits,
notwithstanding that all or some portion of such Aggregate Benefits may be
taxable under Section 4999 of the Code. Unless the Company and Executive
otherwise agree in writing, any determination required under this paragraph will
be made in writing by the independent public accountants mutually agreeable to
the Company and Executive (the “Accountants”) whose determination will be
conclusive and binding upon Executive and the Company for all purposes. For
purposes of making the calculations required by this paragraph, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. The Company and Executive
will furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
paragraph. To the extent any reduction in Aggregate Benefits is required by this
paragraph, Aggregate Benefits shall be reduced or eliminated in reverse order of
time of payment (that is, Aggregate Benefits payable later shall be reduced or
eliminated before any reduction or elimination of Aggregate Benefits payable
sooner), Aggregate Benefits payable at the same time shall be reduced or
eliminated in accordance with the Executive’s instructions provided the Company
has no reasonable objection thereto, and all reductions or eliminations shall be
based on the value of the Aggregate Benefits established for purposes of the
determination required under this paragraph.

(g) Executive’s right to receive any of the payments or other compensation to be
made to Executive pursuant to this Section 8.2 shall be contingent on Executive
providing the Continuing Employer a full and complete release of all known and
unknown claims against the Continuing Employer and its affiliates and
representatives, in the form set forth on Exhibit A to this Agreement.

 

7



--------------------------------------------------------------------------------

9. Confidentiality. It is specifically understood and agreed that the Company
possesses trade secrets, data and information regarding customers, suppliers and
stockholders, development, acquisition and other business plans, strategies and
records, methods of business and operations, “know-how,” property and financial
analyses and reports, techniques, processes and other confidential or
proprietary information of the Company and other persons (all such information,
“Proprietary Information”). All Proprietary Information is and shall be the sole
property of the Company for its own exclusive use and benefit, and Executive
agrees that upon termination of his employment for any reason whatsoever, he
shall return to the Company all Proprietary Information in his possession or
under his control. Executive further agrees that he shall hold all Proprietary
Information in strictest confidence and shall not at any time, either during or
after his employment by the Company, use or disclose, or permit the use or
disclosure of, the same for his own benefit or for the benefit of others, unless
authorized to do so by the Company’s written consent or by a contract or
agreement to which the Company is a party or by which it is bound. The
provisions of this Section 9 shall perpetually survive the termination of the
Agreement, and Executive shall likewise be bound by all other agreements between
his and the Company relating in any way to the protection of Proprietary
Information.

10. Non-Solicitation. For a period of one year following any termination of this
Agreement, Executive shall not directly or indirectly recruit, attempt to hire,
direct, assist others in recruiting- or hiring, or encourage any employee of or
consultant to the Company to terminate his or her employment or consulting
relationship with the Company or to accept employment or enter into a consulting
relationship with any subsequent employer or business with whom Executive is
affiliated in any way.

11. Arbitration.

11.1 In consideration of the Company employing Executive and the wages and
benefits provided under this Agreement, Executive and the Company each agree
that all claims arising out of or relating to Executive’s employment, including
its termination, shall be resolved by binding arbitration in San Francisco,
California. This agreement does not prohibit either party from seeking
provisional injunctive relief, pursuant to California Code of Civil Procedure
Section 1281.8.

11.2 The dispute will be arbitrated in accordance with the then-current rules of
the American Arbitration Association applicable to employment disputes. The
Company agrees to pay the fees and expenses for the arbitration, except those
related to Executive’s legal fees and costs. If either party prevails on a
statutory claim which affords the prevailing party attorneys’ fees and costs,
the arbitrator may award reasonable fees and costs to the prevailing party,
under the standards for an award of fees and costs provided by law. The parties
agree to file any demand for arbitration within the time limit established by
the applicable statute of limitations for the asserted claims or within one year
of the conduct that forms the basis of the claim if the claim asserts a breach
of express or implied contract. The failure to demand arbitration within the
prescribed time period shall result in waiver of said claims.

 

8



--------------------------------------------------------------------------------

11.3 This arbitration agreement will cover all matters directly or indirectly
related to Executive’s recruitment, employment or termination of employment by
the Company, including but not limited to claims involving laws against any form
of discrimination whether brought under federal or state law, and claims
involving present and former Executives, officers and directors of the Company,
but excluding workers’ compensation and unemployment insurance claims. THE
PARTIES UNDERSTAND AND AGREE THAT THEY ARE WAIVING THEIR RIGHTS TO BRING SUCH
CLAIMS TO COURT, INCLUDING THE RIGHT TO A JURY TRIAL.

12. Taxes; Withholdings. All compensation payable by the Company to Executive
under this Agreement which is or may become subject to withholding under the
Code or other pertinent provisions of laws or regulation shall be reduced for
all applicable income and/or employment taxes required to be withheld whether
with respect to amounts payable under this Agreement or otherwise. If any
payment otherwise due hereunder would be, when otherwise due, subject to
additional taxes and interest under Section 409A of the United States Internal
Revenue Code of 1986, as amended (the “Code”), for example, and not by way of
limitation, because of the prohibition under Section 409A against the payment of
deferred compensation on account of separation of service within six months of
separation in the case of any key employee of a public company, then such
payment shall be deferred to the extent required to avoid such additional taxes
and interest.

13. Upon Termination of the Term. The Company shall have the right, without any
notice to Executive, to offset any amounts payable to the Company against any
amount payable to Executive pursuant to this Agreement.

14. Miscellaneous.

14.1 Notices. All notices and other communications required by this Agreement
shall be in writing and shall be deemed given if properly addressed: (i) if
delivered personally or via a nationally recognized commercial delivery service,
on the day of delivery; or (ii) if delivered by registered or certified mail
(return receipt requested), three business days after mailing. Notices shall be
deemed to be properly addressed if addressed to the following addresses (or at
such other address for a party as shall be specified by like notice):

 

If to the Company:    BRE Properties, Inc.    525 Market Street, Fourth Floor   
San Francisco, CA 94105    Attn: Chairperson of the Board With Copy to   
Bingham McCutchen LLP (not to constitute notice):    Three Embarcadero Center   
San Francisco, CA 94111    Attn: Jennifer G. Redmond If to Executive:    To the
contact address of Executive maintained in the Company’s Human Resources records

 

9



--------------------------------------------------------------------------------

14.2 Entire Agreement. This Agreement contains the full and complete
understanding of the parties and supersede all prior representations, promises,
agreements, and warranties, whether oral or written, on the subject matters
covered herein.

14.3 Governing Law. This Agreement shall be governed by and interpreted
according to the laws of the State of California.

14.4 Successors and Assigns. With respect to the Company, this Agreement shall
inure to the benefit of and be binding upon any successors or assigns of the
Company. With respect to Executive, this Agreement shall not be assignable but
shall inure to the benefit of estate of Executive or his legal successor upon
death or disability.

14.5 Headings. The captions of the various sections of this Agreement are
inserted only for convenience and shall not be considered in construing this
Agreement.

14.6 Amendments. Except with respect to adjustments to the Base Salary or
Executive’s duties pursuant to the terms of Sections 2 and 3.1, this Agreement
may be modified or amended only by a writing signed by both parties.

14.7 Waivers. No failure on the part of either party to exercise any right or
remedy under this Agreement, and no delay on the part of either party in
exercising any right or remedy under this Agreement, shall operate as a waiver
of such right or remedy; and no single or partial exercise of any such right or
remedy shall preclude any other or further exercise thereof or of any other
right or remedy. Neither party shall be deemed to have waived any claim arising
out of this Agreement, or any right, condition or remedy under this Agreement,
unless the waiver of such right, condition or remedy is expressly set forth in a
written instrument executed by such party and any such waiver shall only be
applicable and effective in the specific instance in which it is given.

14.8 Severability. If any provision of this Agreement shall be held invalid,
illegal, or unenforceable, the remaining provisions of the Agreement shall
remain in full force and effect, and the invalid, illegal, or unenforceable
provision shall be limited or eliminated only to the extent necessary to remove
such invalidity, illegality, or unenforceability in accordance with the
applicable law at that time.

14.9 Attorneys’ Fees. Without limiting the provisions of Section 11, if either
party institutes arbitration proceedings pursuant to Section 11 or an action to
enforce the terms of this Agreement, the prevailing party in such proceeding or
action shall be entitled to recover reasonable attorneys’ fees, costs, and
expenses except as otherwise required by law.

14.10 Non-Exclusivity of Remedies. No remedy made available to the Company by
any of the provisions of this Agreement is intended to be exclusive of, any
other remedy. Each and every remedy shall be cumulative and shall be in addition
to every other remedy given hereunder as well as those remedies, existing at
law, in equity, by statute, or otherwise.

14.11 Interpretation and Advice of Counsel. Executive was advised to seek the
advice of counsel in connection with the negotiation of this Agreement.
Executive has done so. Any uncertainty or ambiguity shall not be construed for
or against any party based on attribution of drafting to any party.

 

10



--------------------------------------------------------------------------------

14.12 Survival. Sections 9, 10, 11, 12, 13 and 14 and Section 7 or 8, as the
case may be, if this Agreement shall be terminated pursuant to Section 7, shall
survive the termination of this Agreement and remain in full force and effect.

14.13 No Conflict. Executive represents that the execution of this Agreement by
Executive will not violate any other agreement to which Executive is a party.

IN WITNESS WHEREOF, this Agreement has been executed as of the Effective Date.

 

BRE PROPERTIES, INC.     EXECUTIVE /s/ Constance B. Moore     /s/ Kerry Fanwick

Constance B. Moore

Chief Executive Officer

    Kerry Fanwick

 

11



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE

THIS RELEASE (“Release”), is entered into by and between _____________ (referred
to herein as “Executive”), and BRE Properties, Inc., a Maryland corporation (the
“Company”), as of this ________, day of ________, __________.

RECITALS

WHEREAS, the Executive and the Company are parties to an Amended and Restated
Employment Agreement (“Agreement”) entered on ___________;

WHEREAS, the provisions in the Agreement are incorporated into this Release as
if fully re-written herein;

NOW, THEREFORE, in consideration of the foregoing promises, the mutual covenants
and promises contained herein and in the Agreement, the releases set forth
herein, other good and valuable consideration, receipt of which is hereby
acknowledged, it is hereby agreed by the Executive and the Company as follows:

AGREEMENT

 

1. RELEASE OF CLAIMS.

A. Executive’s Release Of Claims. In consideration of the benefits under
Section 9 of the Employment Agreement and any reference to rights or benefits
set forth therein, the Executive hereby waives all rights under Section 1542 of
the Civil Code of the State of California. Section 1542 provides:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

Notwithstanding the provisions of Section 1542 of the Civil Code of the State of
California, the Executive hereby irrevocably and unconditionally releases and
forever discharges the Company, and each and all of its related entities and its
officers, directors, employees, agents, and representatives and their successors
and assigns, and all persons acting by, through, under, or in concert with any
of them, from any and all charges, complaints, claims, and liabilities of any
kind or nature whatsoever, known or unknown, suspected or unsuspected
(hereinafter referred to as “Executive Claims”), which the Executive at any time
had or claims to have or which the Executive at any time may have or claim to
have regarding incidents that have occurred as of the date of this Release,
including, without limitation, any and all Executive Claims relating to the
Executive’s employment or the termination of the Executive’s employment with the
Company.



--------------------------------------------------------------------------------

It is expressly understood by the Executive that among the various rights and
claims being waived in this Release are those arising under the Age
Discrimination in Employment Act of 1967, the United States and California
Constitutions, California common law, Title VII of the Civil Rights Act of 1964,
the Civil Rights Act of 1991, the Americans with Disabilities Act, state and
federal family leave acts, the California Fair Employment and Housing Act, the
Employee Retirement Income Security Act, and any and all federal and state
executive orders and other statutes and regulations. The parties understand that
the waived Executive Claims include all actions, claims and grievances, whether
actual or potential, known or unknown, and specifically but not exclusively, all
claims regarding offenses that have occurred as of the date of this Release,
including claims arising out of the Executive’s employment and the termination
of that employment with the Company. All such claims (including related
attorneys’ fees and costs) are forever barred by this Release without regard to
whether those claims are based on any alleged breach of a duty arising in
contract or tort, or any alleged unlawful act, including, without limitation,
discrimination or harassment, any other claim or cause of action, and regardless
of the forum in which it might be brought. The foregoing notwithstanding, the
parties understand and agree that the following Executive Claims are not
released: (a) claims for indemnification due under Section 7237 of the
California Corporations Code; (b) claims for indemnification due under
Section 2802 of the California Labor Code; (c) claims for indemnification under
the Company’s By-Laws, or otherwise; (d) any rights to coverage under any
Company Director’s and Officers liability policy; (e) claims for workers’
compensation benefits; (f) claims for unemployment insurance benefits;
(g) claims for vested retirement benefits; and (h) claims for any benefits that
the Executive has under the Employment Agreement. .

B. Company’s Release Of Claims. The Company hereby waives all rights under
Section 1542 of the Civil Code of the State of California. Section 1542
provides:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

Notwithstanding the provisions of Section 1542 of the Civil Code of the State of
California, the Company hereby irrevocably and unconditionally releases and
forever discharges the Executive, and each of the Executive’s agents,
representatives, successors and assigns, from any and all charges, complaints,
claims, and liabilities of any kind or nature whatsoever, known or unknown,
suspected or unsuspected (hereinafter referred to as “Company Claims”), which
the Company at any time had or claims to have or which the Company at any time
may have or claim to have regarding incidents that have occurred as of the date
of this Release, including, without limitation, any and all charges relating to
the Executive’s employment relationship with the Company. The released Company
Claims include all actions, claims and grievances, whether actual or potential,
known or unknown, and specifically but not exclusively, all claims regarding
offenses that have occurred as of the date of this Release, including Company
Claims arising out of the Executive’s employment relationship with the Company.
All such Company Claims (including related attorneys’ fees and costs) are
forever barred by this Release without regard to whether those claims are based
on any alleged breach of a duty arising in contract or tort, any alleged
unlawful act, any other claim or cause of action, and regardless of the forum in
which it might be brought.

 

13



--------------------------------------------------------------------------------

2. KNOWING AND VOLUNTARY RELEASE.

The Executive understands and agrees that the Executive:

A. Is entitled to, but need not take, a full twenty-one (21) days within which
to consider this Release before executing it;

B. Has carefully read and fully understands all the provisions of this Release;

C. Is, through this Release, releasing the Company, its related entities, and
each and all of its officers, directors, employees, agents, and representatives,
of any and all claims the Executive may have against them;

D. Knowingly and voluntarily agrees to all the terms set forth in this Release;

E. Knowingly and voluntarily intends to be legally bound to this Release;

F. Was advised and hereby is advised in writing to consider the terms of this
Release and consult with an attorney of the Executive’s choice prior to
execution of this Release;

G. Has a full seven (7) days following the execution of this Release to revoke
this Release and has been advised in writing that the Release shall not become
effective or enforceable until the revocation period has expired; and

H. Understands that rights or claims under the Age Discrimination in Employment
Act of 1967 that may arise after the date of this Release is executed are not
waived.

 

3. MISCELLANEOUS.

3.1 No effect. This Release shall not affect any claim which cannot be waived by
private agreement.

3.2 Binding Effective Agreement. This Release shall be binding on the Executive,
and upon the Executive’s heirs, administrators, representatives, executors,
successors and permitted assigns, and shall inure to the benefit of the Company,
its related entities, and its officers, directors, employees, agents, and
representatives, and to its administrators, executors, successors and assigns.
The Executive expressly warrants that the Executive has not transferred to any
person or entity any rights, causes of action, or claims released in the
Release.

3.3. Entire Agreement. The Agreement and this Release set forth the entire
agreement between the parties and fully supersede any and all prior agreements
or understandings, written or oral, between the parties pertaining to the
subject matter of the Agreement and this Release. This Release may not be
modified or amended. If any provision of

 

14



--------------------------------------------------------------------------------

this Release or the application thereof is held invalid, the invalidity shall
not affect the other provisions or applications of this Release which can be
given effect without the invalid provisions or applications, and to this end the
provisions of this Release are declared to be severable. This Release may not be
assigned without the express written consent of the non-assigning party. In the
event any dispute arises in regard to the interpretation of this Release, the
parties agree this Release shall not be deemed to have been drafted by one or
the other, and that any rules of construction to the affect that any ambiguities
are to be resolved against the drafting party shall not be applicable.

 

4. PROPRIETARY AND CONFIDENTIAL INFORMATION.

Any agreements the Executive may have signed with the Company concerning trade
secrets, secrecy, new products, ideas, inventions, business plans, inventions,
and confidential data will remain in full force and effect. The Executive shall
return to the Company on or before the Executive’s final date of employment with
the Company, and not take, copy, use, or distribute in an form or manner,
Company documents or information which is proprietary and/or confidential,
including, but not limited to, lists of customers or potential customers, lists
of investors or potential investors, financial information, business and
strategic plans, software programs and codes, access codes, and other similar
confidential materials or information. The Executive further agrees to return
all Company property by the Executive’s final date of employment. It is
understood and agreed that any unauthorized use of Company proprietary or
confidential information under this provision voids the Company’s obligation to
provide Compensation Upon Termination as described in Section 8 of the
Agreement.

 

5. COOPERATION.

The Executive agrees to assist the Company in defending or prosecuting any claim
which arose or may arise or continue after the Executive’s cessation of
employment with the Company. Such assistance shall include, but not be limited
to the Executive being reasonably available as a witness for the Company
regardless of the location of the deposition or trial, being reasonably prepared
for testimony, and providing the Company and its counsel with information or
materials within the Executive’s knowledge related to the Executive’s employment
or pertinent to the claim. The Company agrees to reimburse the Executive only
for out-of-pocket expenses (including travel) actually incurred by the Executive
in providing assistance at the Company’s request pursuant to this provision.

 

6. ARBITRATION.

6.1 Executive and the Company each agree that any and all controversy pertaining
to the subject matter of this Release, including but not limited to, those
involving construction or application or performance of any terms, provisions,
or conditions of this Release, shall be resolved by binding arbitration in San
Francisco, California. This Release does not prohibit either party from seeking
provisional injunctive relief, pursuant to California Code of Civil Procedure
Section 1281.8.

 

15



--------------------------------------------------------------------------------

6.2 The dispute will be arbitrated in accordance with the then-current rules of
the American Arbitration Association applicable to employment disputes. The
Company agrees to pay the fees and expenses for the arbitration, except those
related to the Executive’s legal fees and costs. The parties agree to file any
demand for arbitration within the time limit established by the applicable
statute of limitations for the asserted claims or within one year of the conduct
that forms the basis of the claim if the claim asserts a breach of express or
implied contract. The failure to demand arbitration within the prescribed time
period shall result in waiver of said claims. THE PARTIES UNDERSTAND AND AGREE
THAT THEY ARE WAIVING THEIR RIGHTS TO BRING SUCH CLAIMS TO COURT, INCLUDING THE
RIGHT TO A JURY TRIAL.

IN WITNESS WHEREOF, this Release has been executed as of the date first above
written.

 

BRE PROPERTIES, INC.     EXECUTIVE          

 

16